Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 SUBSCRIPTION AGREEMENT Everton Capital Corporation 1166 Alberni Street, Suite 1201 Vancouver, British Columbia Canada V6E 3Z3 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the Purchaser) is purchasing () shares of Common Stock of EVERTON CAPITAL CORPORATION (the Company) at a price of $0.10 per share (the Subscription Price). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Ms. Maryna Bilynska solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Ms. Bilynska. MAKE CHECK PAYABLE TO: Everton Capital Corporation Executed this day of , 2006. Signature of Purchaser Address of Purchaser Printed Name of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X $0.10 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: EVERTON CAPITAL CORPORATION By: Title:
